901 N.E.2d 1101 (2009)
Proceedings of the Indiana Supreme Court on the Announcement of the DEATH OF the Honorable David W. HOPPER, Judge of Madison County Court # 1.
No. 94S00-0903-MS-000100.
Supreme Court of Indiana.
March 4, 2009.

PUBLISHED ORDER COMMEMORATING THE HONORABLE DAVID W. HOPPER, JUDGE OF MADISON COUNTY COURT # 1
On the morning of the 26 day of February, 2008, the Chief Justice of Indiana, Randall T. Shepard, opened Court in the case of James Kohlmeyer v. Second Injury Fund, Cause No. 93S02-0812-EX-642, with the following statement:
"The Court meets this morning at a moment of sadness for the Indiana judiciary due to the passing of Judge David Hopper, and we go about our assignment *1102 encouraged by the example of his contributions to Justice."
The Court, wishing to honor the memory of Judge David W. Hopper and his contributions to the people of the State of Indiana and the Indiana judiciary, desires to spread the above-referenced opening statement of the Chief Justice of Indiana of record in the bound volumes of this Courts' decisions, thereby commemorating to posterity the Court's appreciation and gratitude for the service and dedication of Judge Hopper during his time on the bench.
All Justices concur.